DETAILED ACTION
Applicant’s claim amendments/arguments in the reply filed on 05/05/2022 are acknowledged and entered into the record.
Claims 23, 29, 33-36 are pending and will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Grounds of Rejection
(based on amendments and reconsideration)


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 recites extracorporeally removing a tumor necrosis factor (TNF) family member and dependent claim 35 recites wherein the TNF family member is TNF.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Applicants argue in the response filed 5/5/2022 that the recitation in instant claim 23 of a member of the TNF family, which includes TNF-alpha as well as TNF-beta and other ligands but does NOT include TNF receptors. Applicants further argue it is well established in the art that TNF Family is different from TNF receptor family and that the instant application delineates between the two in paragraph [0045]. It is not clear from the recitation in the claim or in the instant specification that Claim 23 is only referring to ligands and not receptors. Paragraph [0045] is merely a laundry list of “antigens known to be found on cancer, and useful for the practice of the invention” and does not provide any guidance on what constitutes a TNF family member. Furthermore, if Claim 23 was only directed to the ligands of the TNF family, then dependent Claim 35 is therefore not further limiting by referring the ligand TNF.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 36 is drawn to a method of treating or ameliorating the effect of a tumor in a patient comprising administering anti-PD-1 antibody and extracorporeally removing TNF-alpha.
In the response filed 5/5/2022 applicants point to paragraph [0045] for support for new claim 36. Paragraph [0045] is merely a laundry list of “antigens known to be found on cancer, and useful for the practice of the invention”. The specification does not provide any teachings/examples/or guidance on extracorporeally removing TNF-alpha, however the instant specification, and subsequent interviews held with applicants representatives in co-pending applications, indicate the primary invention is removal of TNF receptors and not ligands. Paragraph [009] of the instant specification explicitly recites “said immunological blocking factor is soluble TNF-alpha receptor.” Paragraph [0017] of the instant specification explicitly recites “removal of soluble TNF-alpha receptor.” Paragraph [0021] of the instant specification explicitly recites “removal of soluble TNF alpha receptor is performed by affinity capture to TNF-alpha trimers.” The instant specification does not ever recite removing “TNF alpha” as a method step for treating or ameliorating the effect of a tumor in a patient and rather always recites removal of soluble TNF-alpha receptor, and therefore this limitation is considered new matter. 

Claims 23, 29, 33-36 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating or ameliorating the effect of a tumor in a patient comprising administering anti-PD-1 antibody and extracorporeally removing a TNF receptor, does not reasonably provide enablement for removing TNF-alpha.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The claims are drawn to a method of treating or ameliorating the effect of a tumor in a patient comprising administering anti-PD-1 antibody and extracorporeally removing TNF alpha.
In the response filed 5/5/2022 applicants point to paragraph [0045] for support for new claim 36 and limitation of removing TNF alpha. Paragraph [0045] is merely a laundry list of “antigens known to be found on cancer, and useful for the practice of the invention”. The specification does not provide any teachings/examples/or guidance on extracorporeally removing TNF-alpha, however the instant specification, and subsequent interviews held with applicants representatives in co-pending applications, indicate the primary invention is removal of TNF receptors and not ligands. Paragraph [009] of the instant specification explicitly recites “said immunological blocking factor is soluble TNF-alpha receptor.” Paragraph [0017] of the instant specification explicitly recites “removal of soluble TNF-alpha receptor.” Paragraph [0021] of the instant specification explicitly recites “removal of soluble TNF alpha receptor is performed by affinity capture to TNF-alpha trimers.” The instant specification does not ever recite removing “TNF alpha” as a method step for treating or ameliorating the effect of a tumor in a patient and rather always recites removal of soluble TNF-alpha receptor. Josephs et al. (J Transl Med (2018) 16:242), applicants own work, recites “approximately 28% of cancers are susceptible to direct cell killing mediated by soluble TNF” and “the anti-tumor effects of TNF-alpha have been demonstrated on primary tumors with significant pancancer effects through vascular destruction and tumor necrosis.” Josephs et al. further disclose “a novel approach to leveraging the potent antineoplastic activities of TNF-alpha by enhancing activity of locally produced TNF-alpha through extracorporeal removal of soluble TNF-alpha receptors” and “believe that by selectively removing soluble TNF-alpha receptors local enhancement of endogenous TNF-alpha activity may provide for enhanced tumor cell death without associated systemic toxicities.” The instant specification and the teachings of the prior art are in direct opposition to what applicant is claiming, extracorporeal removal of TNF-alpha (not receptor) to treat cancer. Therefore, applicant is not enabled for the claimed method of treating or ameliorating the effect of a tumor in a patient comprising administering an anto-PD1 antibody and extracorporeally removing TNF alpha. Applicant is invited to provide unexpected or surprising results to support the removal of TNF alpha for cancer tumor treatment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 29, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lentz et al. (US Patent 7,854,717) in view of Kent et al. (Drugs, 74:1993-2013, 2014).
The claims are drawn to a method of treating or ameliorating the effect of a tumor in a patient, the method comprising administering an anti-PD1 antibody (nivolumab or pembrolizumab) and extracorporeally removing a tumor necrosis factor (TNF) family member. The claims broadly read on TNF receptors which are included in the TNF family.
Lentz et al. teach methods to treat cancer associated with elevated levels of TNF receptors using ultrapheresis refined to remove compounds of less than 120,000 daltons molecular weight (such as soluble TNFR1 and soluble TNFR2, see claims 1, 10, 11 of Lentz) to stimulate the patient’s immune system to attack solid tumors. Lentz et al. teach these can be removed by standard techniques for binding reactions to remove proteins from the blood or plasma of a patient such as using columns. Lentz et al. teach the treatment is preferably combined with an alternative therapy, for example, treatment with an anti-angiogenic compound, and an improved effect is shown when combined with any treatment that enhances cytokine activity against the tumors. Lentz et al. discloses “[t]his procedure has been demonstrated to cause a significant response (greater than 50% reduction in size of tumors) in a variety of solid tumors in approximately 50% of patients who have failed all other treatment modalities. A tumor specific inflammatory response provoked by ultrapheresis has been documented in approximately 75% of patients in metastatic melanoma clinical trials.” Lentz et al. does not teach specific combination with a checkpoint inhibitor. This deficiency is made up for by Kent et al.
Kent et al. teach that numerous immune checkpoint inhibitors are in advanced stages of development and show activity across multiple tumor types, including advanced melanoma and advanced non-small cell lung cancer (see Table 2). Kent et al. teach checkpoint inhibitors in clinical development including AMP-224 as well as other antibodies which bind PD-1 and suppress PD-L2 activity. Kent et al. teach several other checkpoint inhibitors including anti-PDL1 agents, PD-1 inhibitors and anti-CTLA4 agents, specifically Nivolumab and Pembrolizumab (see Table 1). Kent et al. disclose “[I]t has been postulated that targeted agents and/or cytotoxic chemotherapy that effectively destroy tumor cells may increase circulating tumor antigens and, therefore, increase the immunogenic response and utility of checkpoint inhibitors.” Table 3 of Kent et al. teach ongoing phase II and III trials investigating combination regimens with immune checkpoint inhibitors. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to teach a method of combination therapy comprising the method of extracorporeal removal of soluble TNFR1 and TNFR2 to stimulate a proinflammatory immune response in combination with additional anti-cancer therapy such as administration of a checkpoint inhibitor such as AMP-224, or anti-PD-1 or anti-CTLA4 inhibitors based on the teachings of both Lentz et al. and Kent et al. One of ordinary skill in the art would have been motivated to do so because Lentz et al. teach combining the method of removing soluble TNFR1 and soluble TNFR2 with another treatment that enhances immune response. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two modes of treatment, each of which is taught by the prior art to be useful for the same purpose in order to make a protocol that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art. Applying the same logic to the instantly claimed method of combining extracorporeally removing soluble TNF alpha receptors and administering a checkpoint inhibitor for cancer treatment, given the teaching of the prior art, it would have been obvious to combine the teachings of Lentz et al. and Kent et al. for improved therapeutic benefit because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful for the same purpose, stimulate an immune response. Therefore, one of ordinary skill in the art would have had a reasonable expectation of success to perform selective removal of soluble TNFR1 and/or soluble TNFR2 and administer a checkpoint inhibitor (such as Nivolumab or Pembrolizumab) to a patient having a tumor based on the teachings of Lentz et al. and Kent et al. showing improved therapeutic benefit when such treatments are combined.

All other previous rejections are hereby withdrawn in view of applicants response filed 5/5/2022.

Conclusion
Claims 23, 29, 33-26 are rejected. 
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Meera Natarajan/Primary Examiner, Art Unit 1643